DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Papers
The Application Data Sheet is objected to because of the following informalities:
The total number of drawing sheets indicated (blank) does not agree with the total number of drawing sheets submitted (3).
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002] contains the phrase “Sunlight is extremely difficult to enter the automobile…” this is grammatically incorrect.
Paragraph [0022] contains a typographical error. “22, snap closure” should read “23, snap closure”. 
The above are non-limiting examples. Appropriate correction is required. No new matter may be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “provided by this disclosure”. This is improper. The specification/disclosure are not to be read into the claims. The claims should stand alone to define the claimed invention.

Claim 1 recites the limitation "the transverse direction" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the vertical direction" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the center" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the transverse centerline" in the tenth and eleventh lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the lengths of segments" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the folding directions" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the direction" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim

Claim 4 recites the limitation "the first end" in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim

Claim 4 recites the limitation "the distance" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim

Claim 5 recites the limitation "the thickness" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim
	
The above are non-limiting examples. The applicant must find and fix all similar issues.
	
	Claims 2-10 are rejected as depending from rejected claim 1.

Claim 4 contains the limitation “between two transverse folding lines”. It is unclear as to whether this is referring to two previously introduced transverse folding lines, or if two new transverse folding lines are being introduced. Please amend for clarity.
end of the transverse direction of the shading board body to the second end of the transverse direction”. It is unclear as to how a direction can have an end. The examiner suggests amending to read “from the first end to the second end of the shading board body in a transverse direction” or similar, depending on the applicant’s intention. Please amend for clarity.
The term “mostly” in claim 5 is a relative term which renders the claim indefinite. The term “mostly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “close” in claims 5 and 9 is a relative term which renders the claims indefinite. The term “close” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 02/058953 A1 - Karprisky.

Regarding Claim 1. 
Karprisky teaches a foldable sunshade (Fig 1) comprising a shading board body (Fig 1, 1) and a fixed part (Fig 2, 70), wherein two or more than two vertical folding lines (Fig 1, 60) which are distributed along the transverse direction of the shading board body and run through the vertical direction of the shading board body are arranged on the shading board body, and the shading board body is divided into a plurality of folding units by every two adjacent vertical folding lines and two transverse sides of the shading board body, or one vertical folding line, one vertical side of the shading board body and two transverse sides of the shading board body; (See fig 1, paired reference numbers 2 and 12, 3 and 22, 4 and 23, etc.)
transverse folding lines running through the transverse direction of each folding unit are further arranged at the center of each folding unit, the quantity of the transverse folding lines in each folding unit is two, and the two transverse folding lines in each folding unit are symmetrically distributed by taking the transverse center line of the shading board body as a symmetry axis; (See annotated Fig 1 below)
the shading board can be folded along the vertical folding lines and the transverse folding lines, and the folded shading board is fixed by using the fixed part. (See fig 7)

    PNG
    media_image1.png
    815
    941
    media_image1.png
    Greyscale


Regarding Claim 2. 
Karprisky teaches all limitations of claim 1.
Furthermore, Karprisky teaches the lengths of segments, intercepted by every two adjacent vertical folding lines, of straight lines parallel to the transverse center line of the shading board body are equal. (See Fig 1)

Regarding Claim 3. 
Karprisky teaches all limitations of claim 1.
folding directions of every two adjacent vertical folding lines are opposite. (Excerpt from description of preferred embodiment; When folding is done, the faces (.10) and (12), as well as the (29) and (31) are adjacent, acting as the central areas (49) and (50) as a song, to then be adjacent or superimposed zones (8) and (9), as well as zones (7) and (28), the juxtaposition of the central zones (47) and (48) forming the edge. Next, the zones (6) and (7) are attached to each other, as are the zones (25) and (26), the central edge forming the juxtaposition of the central zones (45) and (46).
The following fold is configured by the juxtaposition of zones (4) and (5), as well as (23) and (24) forming zones (43) and (44), achieving gradually establishing a central area of similar thickness identical length but lower width gradually, which results in the last folding formed by the juxtaposition of zones (2) and (3), (21) and (22) whose edge is configured by juxtaposed central areas ( 41) and (42), a rectangular-shaped parallelepipedic body is obtained that coincides with its major sides four pairs of eyelashes that collaborate to its deployment, being retained on the remaining minor side to which the song forms by the piece (70 ).)

Regarding Claim 4. 
Karprisky teaches all limitations of claim 1.
Furthermore, Karprisky teaches that along the direction from the first end of the transverse direction of the shading board body to the second end of the transverse direction of the shading board body, in every two adjacent folding units, the distance between two transverse folding lines of the folding unit closer to the second end is greater than that between two transverse folding lines of the folding unit closer to the first end. (See Annotated Fig 1 below)

    PNG
    media_image2.png
    784
    929
    media_image2.png
    Greyscale


Regarding Claim 5. 
Karprisky teaches all limitations of claim 4.
Furthermore, Karprisky teaches the distance between two transverse folding lines of the folding unit mostly close to the first end is greater than the thickness of the shading board body. (Fig 7, 40)

Regarding Claim 6. 
Karprisky teaches all limitations of claim 5.
direction from the first end to the second end, the distance between two transverse folding lines of the folding unit is increased in an arithmetic progression manner. (See fig 1)

Regarding Claim 7. 
Karprisky teaches all limitations of claim 6.
Furthermore, Karprisky teaches the tolerance of the arithmetic progression is the thickness of the shading board body. (See fig 7)

Regarding Claim 10. 
Karprisky teaches all limitations of claim 1.
Furthermore, Karprisky teaches the shading board body is in the shape of a rounded rectangle. (See fig 1; the shading board body taught by Karprisky is substantially rectangular with rounded corners at one end.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karprisky in view of US Pat 6,289,968 – Karten et al., hereinafter Karten.

Regarding Claim 8. 
Karprisky teaches all limitations of claim 4.
Furthermore, Karprisky teaches the fixed part (Fig 2, 70) is a fastener, the fastener is detachably connected with the shading board body (See fig 4), the fastener comprises a fastener body (Fig 2, 72), inserters (Figs 2 and 3, elements 74 and 77) connected with the upper edge of the fastener body and, inserter holes (Fig 1, elements 5’ and 5’’) corresponding to the inserters are formed in the shading board body, and the fastener is connected with the shading board body through the inserter holes. (See fig 4)
Karprisky does not teach a snap closure connected with the upper surface of the fastener body, a snap closure hole corresponding to the snap closure formed in the shading board body, and the fastener is connected with the shading board body through the snap closure hole.
However, Karten teaches a snap closure (Fig 2, 240) connected with the upper surface of the fastener body (Fig 2, 210), a snap closure hole (Fig 2, 260) corresponding to the snap closure formed in the shading board body, and the fastener is connected with the shading board body through the snap closure hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Karprisky with the snap of Karten. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unintentional deployment of the shading board during storage or transport.
	
Regarding Claim 9. 
The combination of Karprisky and Karten teaches all limitations of claim 8.
fastener is mounted at one end of the folding unit close to the second end, and the fastener is positioned on the outer surface of the folding body after the shading board body is completely folded. (See annotated fig 7 below)

    PNG
    media_image3.png
    472
    356
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-D370650-S – Eskandry
	Discloses a vehicle widow shade with a folding pattern similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634